Exhibit 10.2

MASTER MORTGAGE LOAN PURCHASE AND INTERIM SERVICING AGREEMENT



E-LOAN, INC.
Seller and Interim Servicer



 

GREENWICH CAPITAL FINANCIAL PRODUCTS, INC.


Purchaser

 

Dated as of February 1, 2003

Adjustable Rate Mortgage Loans




--------------------------------------------------------------------------------




MASTER MORTGAGE LOAN PURCHASE AND INTERIM SERVICING AGREEMENT

This is a MASTER MORTGAGE LOAN PURCHASE AND INTERIM SERVICING AGREEMENT (the
"Agreement"), dated as of February 1, 2003, by and between Greenwich Capital
Financial Products, Inc., having an office at 600 Steamboat Road, Greenwich,
Connecticut 06830 (the "Purchaser") and E-Loan, Inc., having an office at 5875
Arnold Road, Dublin, California 94568 (the "Seller").

W I T N E S S E T H :

WHEREAS, the Seller desires to sell, from time to time, to the Purchaser, and
the Purchaser desires to purchase, from time to time, from the Seller, certain
conventional adjustable rate residential first lien mortgage loans, (the
"Mortgage Loans"), including the right to any Prepayment Charges or penalties
payable by the related Mortgagors in connection with any principal prepayments
on the Mortgage Loans, as described herein on a servicing-released basis, and
which shall be delivered in groups of whole loans on various dates as provided
herein (each, a "Closing Date");

WHEREAS, each Mortgage Loan is secured by a mortgage, deed of trust or other
security instrument creating a first lien on a residential dwelling located in
the jurisdiction indicated on the Mortgage Loan Schedule for the related
Mortgage Loan Package, which is to be annexed hereto on each Closing Date as
Schedule I;

WHEREAS, the Purchaser and the Seller wish to prescribe the manner of the
conveyance, interim servicing and control of the Mortgage Loans; and

WHEREAS, following its purchase of the Mortgage Loans from the Seller, the
Purchaser desires to sell some or all of the Mortgage Loans to one or more
purchasers as a whole loan transfer in a whole loan or participation format or a
public or private mortgage-backed securities transaction;

NOW, THEREFORE, in consideration of the premises and mutual agreements set forth
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Purchaser and the Seller agree
as follows:

SECTION 1. Definitions. For purposes of this Agreement the following capitalized
terms shall have the respective meanings set forth below.

Adjustment Date

: The date set forth in the related Mortgage Note on which the Mortgage Interest
Rate on such Mortgage Loan is adjusted in accordance with the terms of the
related Mortgage Note.



Agreement

: This Master Mortgage Loan Purchase and Interim Servicing Agreement including
all exhibits, schedules, amendments and supplements hereto.



Appraised Value

: With respect to any Mortgaged Property, the lesser of (i) the value thereof as
determined by an appraisal made for the originator of the Mortgage Loan at the
time of origination of the Mortgage Loan by an appraiser who met the minimum
requirements of FNMA and FHLMC, and (ii) the purchase price paid for the related
Mortgaged Property by the Mortgagor with the proceeds of the Mortgage Loan,
provided, however, in the case of a Refinanced Mortgage Loan, such value of the
Mortgaged Property is based solely upon the value determined by an appraisal
made for the originator of such Refinanced Mortgage Loan at the time of
origination of such Refinanced Mortgage Loan by an appraiser who met the minimum
requirements of FNMA and FHLMC.



Assignment and Conveyance

: An assignment and conveyance of the Mortgage Loans purchased on a Closing Date
in the form annexed hereto as Exhibit 4.



Assignment of Mortgage

: An individual assignment of the Mortgage, notice of transfer or equivalent
instrument in recordable form, sufficient under the laws of the jurisdiction
wherein the related Mortgaged Property is located to give record notice of the
sale of the Mortgage to the Purchaser.



Business Day

: Any day other than a Saturday or Sunday, or a day on which banking and savings
and loan institutions in the State of New York are authorized or obligated by
law or executive order to be closed.



Cash-Out Refinancing

: A Refinanced Mortgage Loan the proceeds of which were in excess of the
principal balance of any existing first mortgage on the related Mortgaged
Property and related closing costs, and were used to pay any such existing first
mortgage, related closing costs and subordinate mortgages on the related
Mortgaged Property.



Closing Date

: The date or dates on which the Purchaser from time to time shall purchase and
the Seller from time to time shall sell to the Purchaser, the Mortgage Loans
listed on the related Mortgage Loan Schedule with respect to the related
Mortgage Loan Package.



Closing Documents

: With respect to any Closing Date, the documents required pursuant to Section
9.



Code

: The Internal Revenue Code of 1986, or any successor statute thereto.



Condemnation Proceeds

: All awards, compensation and settlements in respect of a taking of all or part
of a Mortgaged Property by exercise of the power of condemnation or the right of
eminent domain.



Confirmation

: With respect to any Mortgage Loan Package purchased and sold on any Closing
Date, the letter agreement between the Purchaser and the Seller, in the form
annexed hereto as Exhibit 10 (including any exhibits, schedules and attachments
thereto), setting forth the terms and conditions of such transaction and
describing the Mortgage Loans to be purchased by the Purchaser on such Closing
Date. A Confirmation may relate to more than one Mortgage Loan Package to be
purchased on one or more Closing Dates hereunder.



Convertible Mortgage Loan

: A Mortgage Loan that by its terms and subject to certain conditions contained
in the related Mortgage or Mortgage Note allows the Mortgagor to convert the
adjustable Mortgage Interest Rate on such Mortgage Loan to a fixed Mortgage
Interest Rate.



Custodial Account

: The separate account or accounts, each of which shall be an Eligible Account,
created and maintained pursuant to this Agreement, which shall be entitled
"E-Loan, Inc., as servicer, in trust for the Purchaser and various Mortgagors,
Adjustable Rate Mortgage Loans", established at a financial institution
acceptable to the Purchaser.



Custodial Agreement

: The agreement governing the retention of the originals of each Mortgage Note,
Mortgage, Assignment of Mortgage and other Mortgage Loan Documents, a form of
which agreement is annexed hereto as Exhibit 6.



Custodian

: The custodian under the Custodial Agreement, or its successor in interest or
assigns, or any successor to the Custodian under the Custodial Agreement, as
therein provided.



Cut-off Date

: The first day of the month in which the related Closing Date occurs.



Deleted Mortgage Loan

: A Mortgage Loan replaced or to be replaced by a Qualified Substitute Mortgage
Loan.



Determination Date

: With respect to each Distribution Date, the fifteenth (15th) day of the
calendar month in which such Distribution Date occurs or, if such fifteenth
(15th) day is not a Business Day, the Business Day immediately preceding such
fifteenth (15th) day.



Distribution Date

: The eighteenth (18th) day of each month, commencing on the eighteenth day of
the month next following the month in which the related Cut-off Date occurs, or
if such eighteenth (18th) day is not a Business Day, the first Business Day
immediately following such eighteenth (18th) day.



Due Date

: With respect to each Distribution Date, the first day of the calendar month in
which such Distribution Date occurs, which is the day on which the Monthly
Payment is due on a Mortgage Loan, exclusive of any days of grace.



Eligible Account

: Either (i) an account or accounts maintained with a federal or state chartered
depository institution or trust company the short-term unsecured debt
obligations of which (or, in the case of a depository institution or trust
company that is the principal subsidiary of a holding company, the short-term
unsecured debt obligations of such holding company) are rated A-1 by S&P or
Prime-1 by Moody's (or a comparable rating if another rating agency is specified
by the Purchaser by written notice to the Seller) at the time any amounts are
held on deposit therein, (ii) an account or accounts the deposits in which are
fully insured by the FDIC or (iii) a trust account or accounts maintained with a
federal or state chartered depository institution or trust company acting in its
fiduciary capacity. Eligible Accounts may bear interest.



Escrow Account

: The separate trust account or accounts created and maintained pursuant to this
Agreement which shall be entitled "E-Loan, Inc., as servicer, in trust for the
Purchaser and various Mortgagors, Adjustable Rate Mortgage Loans," established
at a financial institution acceptable to the Purchaser.



Escrow Payments

: The amounts constituting ground rents, taxes, assessments, water charges,
sewer rents, fire and hazard insurance premiums, Primary Insurance Policy
premiums and other payments required to be escrowed by the Mortgagor with the
Mortgagee pursuant to the terms of any Mortgage Note or Mortgage.



Event of Default

: Any one of the events enumerated in Subsection 14.01.



FDIC

: The Federal Deposit Insurance Corporation, or any successor thereto.



FHLMC

: Freddie Mac or any successor thereto.



Final Recovery Determination

: With respect to any defaulted Mortgage Loan or any REO Property (other than a
Mortgage Loan or REO Property purchased by the Seller pursuant to this
Agreement), a determination made by the Seller that all Insurance Proceeds,
Liquidation Proceeds and other payments or recoveries which the Seller, in its
reasonable good faith judgment, expects to be finally recoverable in respect
thereof have been so recovered. The Seller shall maintain records, prepared by a
servicing officer of the Seller, of each Final Recovery Determination.



Flood Zone Service Contract

: A transferable contract maintained for the Mortgaged Property with a
nationally recognized flood zone service provider for the purpose of obtaining
the current flood zone status relating to such Mortgaged Property.



FNMA

: Fannie Mae or any successor thereto.



Gross Margin

: The fixed percentage amount set forth in the related Mortgage Note and the
related Mortgage Loan Schedule that is added to the Index on each Adjustment
Date in accordance with the terms of the related Mortgage Note to determine the
new Mortgage Interest Rate for such Mortgage Loan.



HUD

: The United States Department of Housing and Urban Development or any successor
thereto.



Index

: The index identified on the Mortgage Loan Schedule and set forth in the
related Mortgage Note for the purpose of calculating the interest rate thereon.



Initial Closing Date

: The Closing Date on which the Purchaser purchases and the Seller sells the
first Mortgage Loan Package hereunder.



Insurance Proceeds

: With respect to each Mortgage Loan, proceeds of insurance policies insuring
the Mortgage Loan or the related Mortgaged Property.



Interim Servicing Period

: With respect to any Mortgage Loan, the period commencing on the related
Closing Date and ending on the date specified in the related Confirmation,
provided, however that the Interim Servicing Period may be extended for
additional periods of thirty days by written notice by the Purchaser.



Liquidation Proceeds

: Amounts, other than Insurance Proceeds and Condemnation Proceeds, received in
connection with the liquidation of a defaulted Mortgage Loan through trustee's
sale, foreclosure sale or otherwise, other than amounts received following the
acquisition of REO Property.



Loan-to-Value Ratio

or LTV: With respect to any Mortgage Loan as of any date of determination, the
ratio on such date of the outstanding principal amount of the Mortgage Loan, to
the Appraised Value of the Mortgaged Property.



Maximum Mortgage Interest Rate

: A rate that is set forth on the related Mortgage Loan Schedule and in the
related Mortgage Note and is the maximum interest rate to which the Mortgage
Interest Rate on such Mortgage Loan may be increased.



Minimum Mortgage Interest Rate

: A rate that is set forth on the related Mortgage Loan Schedule and in the
related Mortgage Note and is the minimum interest rate to which the Mortgage
Interest Rate on such Mortgage Loan may be decreased.



Monthly Payment

: With respect to any Mortgage Loan, the scheduled combined payment of principal
and interest payable by a Mortgagor under the related Mortgage Note on each Due
Date.



Moody's

: Moody's Investors Service, Inc. or its successor in interest.



Mortgage

: The mortgage, deed of trust or other instrument creating a first lien on
Mortgaged Property securing the Mortgage Note.



Mortgage File

: The items pertaining to a particular Mortgage Loan referred to in Exhibit 5
annexed hereto, and any additional documents required to be added to the
Mortgage File pursuant to this Agreement or the related Confirmation.



Mortgage Interest Rate

: The annual rate that interest accrues on such Mortgage Loan from time to time
in accordance with the provisions of the related Mortgage Note.



Mortgage Loan

: Each first lien, residential mortgage loan, sold, assigned and transferred to
the Purchaser pursuant to this Agreement and the related Confirmation and
identified on the Mortgage Loan Schedule annexed to this Agreement on such
Closing Date, which Mortgage Loan includes without limitation the Mortgage File,
the Monthly Payments, Principal Prepayments (including Prepayment Charges),
Liquidation Proceeds, Condemnation Proceeds, Insurance Proceeds, REO Disposition
proceeds, and all other rights, benefits, proceeds and obligations arising from
or in connection with such Mortgage Loan.



Mortgage Loan Documents

: The documents listed in Section 2 of the Custodial Agreement pertaining to any
Mortgage Loan.



Mortgage Loan Package

: The Mortgage Loans listed on a Mortgage Loan Schedule, delivered to the
Custodian and the Purchaser at least five (5) Business Days prior to the related
Closing Date and attached to this Agreement as Schedule I on the related Closing
Date.



Mortgage Loan Schedule

: With respect to each Mortgage Loan Package, the schedule of Mortgage Loans to
be annexed hereto as Schedule I (or a supplement thereto) on each Closing Date
for the Mortgage Loan Package delivered on such Closing Date in both hard copy
and floppy disk, such schedule setting forth the following information with
respect to each Mortgage Loan in the Mortgage Loan Package: (1) the Seller's
Mortgage Loan identifying number; (2) the Mortgagor's first and last name; (3)
the street address of the Mortgaged Property including the state and zip code;
(4) a code indicating whether the Mortgaged Property is owner-occupied; (5) the
type of Residential Dwelling constituting the Mortgaged Property; (6) the
original months to maturity; (7) the original date of the Mortgage Loan and the
remaining months to maturity from the Cut-off Date, based on the original
amortization schedule; (8) the Loan-to-Value Ratio at origination; (9) the
Mortgage Interest Rate in effect immediately following the Cut-off Date; (10)
the date on which the first Monthly Payment was due on the Mortgage Loan; (11)
the stated maturity date; (12) the amount of the Monthly Payment at origination;
(13) the amount of the Monthly Payment as of the Cut-off Date; (14) the last Due
Date on which a Monthly Payment was actually applied to the unpaid Stated
Principal Balance; (15) the original principal amount of the Mortgage Loan; (16)
the Stated Principal Balance of the Mortgage Loan as of the close of business on
the Cut-off Date; (17) the first Adjustment Date; (18) the Gross Margin; (19) a
code indicating the purpose of the loan (i.e., purchase financing, Rate/Term
Refinancing, Cash-Out Refinancing); (20) the Maximum Mortgage Interest Rate
under the terms of the Mortgage Note; (21) the Minimum Mortgage Interest Rate
under the terms of the Mortgage Note; (22) the Mortgage Interest Rate at
origination; (23) the Periodic Rate Cap; (24) the first Adjustment Date
immediately following the Cut-off Date; (25) the Index; (26) the date on which
the first Monthly Payment was due on the Mortgage Loan and, if such date is not
consistent with the Due Date currently in effect, such Due Date; (27) a code
indicating if the Mortgage Loan is subject to a Primary Insurance Policy (28) a
code indicating the documentation style (i.e., full, alternative or reduced);
(29) the Appraised Value of the Mortgaged Property; (30) the sale price of the
Mortgaged Property, if applicable; (31) a code indicating whether the Mortgage
Loan is subject to a Prepayment Charge or penalty; and (32) the amount and the
term of any Prepayment Charge or penalty. With respect to the Mortgage Loan
Package in the aggregate, the Mortgage Loan Schedule shall set forth the
following information, as of the related Cut-off Date: (1) the number of
Mortgage Loans; (2) the current principal balance of the Mortgage Loans; (3) the
weighted average Mortgage Interest Rate of the Mortgage Loans; and (4) the
weighted average maturity of the Mortgage Loans. Schedule I hereto shall be
supplemented as of each Closing Date to reflect the addition of the Mortgage
Loan Schedule with respect to the related Mortgage Loan Package.



Mortgage Note

: The original executed note or other evidence of the Mortgage Loan indebtedness
of a Mortgagor.



Mortgaged Property

: The Mortgagor's real property securing repayment of a related Mortgage Note,
consisting of a fee simple interest in a single parcel of real property improved
by a Residential Dwelling.



Mortgagee

: The mortgagee or beneficiary named in the Mortgage and the successors and
assigns of such mortgagee or beneficiary.



Mortgagor

: The obligor on a Mortgage Note, the owner of the Mortgaged Property and the
grantor or mortgagor named in the related Mortgage and such grantor's or
mortgagor's successor's in title to the Mortgaged Property.



Officer's Certificate

: A certificate signed by the Chairman of the Board or the Vice Chairman of the
Board or a President or a Vice President and by the Treasurer or the Secretary
or one of the Assistant Treasurers or Assistant Secretaries of the Person on
behalf of whom such certificate is being delivered.



Opinion of Counsel

: A written opinion of counsel, who may be salaried counsel for the Person on
behalf of whom the opinion is being given, reasonably acceptable to each Person
to whom such opinion is addressed.



Pass-Through Transfer

: The sale or transfer of some or all of the Mortgage Loans by the Purchaser to
a trust to be formed as part of a publicly issued or privately placed
mortgage-backed securities transaction.



Periodic Rate Cap

: With respect to each Adjustment Date, a number of percentage points per annum
that is set forth in the related Mortgage Loan Schedule and in the related
Mortgage Note, which is the maximum amount by which the Mortgage Interest Rate
for such Mortgage Loan may increase (without regard to the Maximum Mortgage
Interest Rate) or decrease (without regard to the Minimum Mortgage Interest
Rate) on such Adjustment Date from the Mortgage Interest Rate in effect
immediately prior to such Adjustment Date.



Person

: An individual, corporation, limited liability company, partnership, joint
venture, association, joint-stock company, trust, unincorporated organization or
government or any agency or political subdivision thereof.



Premium

: With respect to each prepaid Mortgage Loan, an amount equal to the product of
(x) the excess of the Purchase Price percentage used to determine the purchase
price over 100%, times (y) the outstanding principal balance of such prepaid
Mortgage Loan as of the Cut-off Date, times (z) a fraction, the numerator of
which is twelve (12) minus the number of full months which has passed following
the related Closing Date, and the denominator of which is twelve (12).



Prepayment Charge: With respect to any Mortgage Loan, any prepayment penalty or
premium thereon payable in connection with a principal prepayment on such
Mortgage Loan pursuant to the terms of the related Mortgage Note.

Prepayment Charge Schedule: The schedule to be annexed hereto as Schedule II
indicating whether a Mortgage Loan is subject to a Prepayment Charge and if so,
the amount and term of such Prepayment Charge.

Primary Insurance Policy: A policy of primary mortgage guaranty insurance issued
by a Qualified Insurer.

Principal Prepayment

: Any payment or other recovery of principal on a Mortgage Loan which is
received in advance of its scheduled Due Date, including any Prepayment Charge,
penalty or premium thereon, which is not accompanied by an amount of interest
representing scheduled interest due on any date or dates in any month or months
subsequent to the month of prepayment.



Purchase Price

: The price paid on the related Closing Date by the Purchaser to the Seller
pursuant to the related Confirmation in exchange for the Mortgage Loans
purchased on such Closing Date as calculated as provided in Section 4.



Qualified Insurer: Any insurer which meets the requirements of FNMA and FHLMC.

Qualified Substitute Mortgage Loan

: A mortgage loan substituted for a Deleted Mortgage Loan pursuant to the terms
of this Agreement which must, on the date of such substitution, (i) have an
outstanding principal balance, after application of all scheduled payments of
principal and interest due during or prior to the month of substitution, not in
excess of the Stated Principal Balance of the Deleted Mortgage Loan as of the
Due Date in the calendar month during which the substitution occurs, (ii) have a
Mortgage Interest Rate not less than (and not more than one percentage point in
excess of) the Mortgage Interest Rate of the Deleted Mortgage Loan, (iii) have a
remaining term to maturity not greater than (and not more than one year less
than) that of the Deleted Mortgage Loan, (iv) have the same Due Date as the Due
Date on the Deleted Mortgage Loan, (v) have a Loan-to-Value Ratio as of the date
of substitution equal to or lower than the Loan-to-Value Ratio of the Deleted
Mortgage Loan as of such date, (vi) conform to each representation and warranty
set forth in Subsection 7.02 of this Agreement, (vii) be the same type of
mortgage loan (i.e. adjustable rate with the same Gross Margin and Index as the
Deleted Mortgage Loan); and (viii) be covered under a Primary Insurance Policy
if such Qualified Substitute Mortgage Loan has a Loan-to-Value Ratio in excess
of 80%. In the event that one or more mortgage loans are substituted for one or
more Deleted Mortgage Loans, the amounts described in clause (i) hereof shall be
determined on the basis of aggregate principal balances, the Mortgage Interest
Rates described in clause (ii) hereof shall be determined on the basis of
weighted average Mortgage Interest Rates and shall be satisfied as to each such
mortgage loan, the terms described in clause (iii) shall be determined on the
basis of weighted average remaining terms to maturity, the Loan-to-Value Ratios
described in clause (v) hereof shall be satisfied as to each such mortgage loan
and, except to the extent otherwise provided in this sentence, the
representations and warranties described in clause (viii) hereof must be
satisfied as to each Qualified Substitute Mortgage Loan or in the aggregate, as
the case may be.



Rate/Term Refinancing

: A Refinanced Mortgage Loan, the proceeds of which are not in excess of the
existing first mortgage loan on the related Mortgaged Property and related
closing costs, and were used exclusively to satisfy the then existing first
mortgage loan of the Mortgagor on the related Mortgaged Property and to pay
related closing costs.



Reconstitution Agreement

: The agreement or agreements entered into by the Seller and the Purchaser
and/or certain third parties on the Reconstitution Date or Dates with respect to
any or all of the Mortgage Loans serviced hereunder, in connection with a Whole
Loan Transfer or a Pass-Through Transfer as provided in Section 12.



Reconstitution Date

: The date or dates on which any or all of the Mortgage Loans serviced under
this Agreement shall be removed from this Agreement and reconstituted as part of
a Whole Loan Transfer or Pass- Through Transfer pursuant to Section 12 hereof.



Record Date

: With respect to each Distribution Date, the last Business Day of the month
immediately preceding the month in which such Distribution Date occurs.



Refinanced Mortgage Loan

: A Mortgage Loan the proceeds of which were not used to purchase the related
Mortgaged Property.



REMIC

: A "real estate mortgage investment conduit" within the meaning of Section 860D
of the Code.



REO Account

: The separate trust account or accounts created and maintained pursuant to this
Agreement which shall be entitled "E-Loan, Inc., in trust for the Purchaser, as
of [date of acquisition of title], Adjustable Rate Mortgage Loans".



REO Disposition

: The final sale by the Seller of any REO Property.



REO Property

: A Mortgaged Property acquired as a result of the liquidation of a Mortgage
Loan.



Repurchase Price

: With respect to any Mortgage Loan, a price equal to (i)(A) prior to the
Reconstitution Date with respect to such Mortgage Loan, the product of the
Stated Principal Balance of such Mortgage Loan times the greater of (x) the
Purchase Price percentage as stated in the related Confirmation and (y) 100%,
and (B) thereafter, the Stated Principal Balance of such Mortgage Loan, plus
(ii) interest on such Stated Principal Balance at the Mortgage Interest Rate
from and including the last Due Date through which interest has been paid by or
on behalf of the Mortgagor to the first day of the month following the date of
repurchase, less amounts received in respect of such repurchased Mortgage Loan
which are being held in the Custodial Account for distribution in connection
with such Mortgage Loan.



Residential Dwelling

: Any one of the following: (i) a detached one-family dwelling, (ii) a detached
two- to four-family dwelling, (iii) a one-family dwelling unit in a condominium
project, or (iv) a detached one-family dwelling in a planned unit development,
none of which is a co- operative, mobile or manufactured home.



Servicing Addendum

: The terms and conditions attached hereto as Exhibit 9 which will govern the
servicing of the Mortgage Loans by Seller during the Interim Servicing Period.



Servicing Advances

: All customary, reasonable and necessary "out-of-pocket" costs and expenses
incurred by the Seller in the performance of its servicing obligations,
including, but not limited to, the cost of (i) preservation, restoration and
repair of a Mortgaged Property, (ii) any enforcement or judicial proceedings
with respect to a Mortgage Loan, including foreclosure actions and (iii) the
management and liquidation of REO Property.



Servicing Fee

: Except to the extent otherwise provided in the related Confirmation, the
Servicing Fee shall be $0 per month.



Servicing File

: With respect to each Mortgage Loan, the file retained by the Seller consisting
of originals of all documents in the Mortgage File which are not delivered to
the Purchaser or the Custodian and copies of the Mortgage Loan Documents set
forth in Section 2 of the Custodial Agreement.



S&P

: Standard & Poor's Ratings Group or its successor in interest.



Stated Principal Balance

: As to each Mortgage Loan as of any date of determination, (i) the principal
balance of the Mortgage Loan as of the Cut-off Date after giving effect to
payments of principal received on or before such date, minus (ii) all amounts
previously distributed to the Purchaser with respect to the related Mortgage
Loan representing payments or recoveries of principal.



Tax Service Contract

: A transferable contract maintained for the Mortgaged Property with a tax
service provider for the purpose of obtaining current information from local
taxing authorities relating to such Mortgaged Property.



Whole Loan Transfer

: Any sale or transfer of some or all of the Mortgage Loans by the Purchaser to
a third party, which sale or transfer is not a Pass-Through Transfer.



SECTION 2. Agreement to Purchase. The Seller agrees to sell, and the Purchaser
agrees to purchase, from time-to-time, Mortgage Loans having an aggregate
principal balance on the related Cut-off Date in an amount as set forth in the
related Confirmation, or in such other amount as agreed by the Purchaser and the
Seller as evidenced by the actual aggregate principal balance of the Mortgage
Loans accepted by the Purchaser on the related Closing Date.

SECTION 3. Mortgage Loan Schedules. The Seller shall deliver the Mortgage Loan
Schedule for a Mortgage Loan Package to be purchased on a particular Closing
Date to the Purchaser at least five (5) Business Days prior to the related
Closing Date.

SECTION 4. Purchase Price. The Purchase Price for each Mortgage Loan listed on
the related Mortgage Loan Schedule shall be the percentage of par as stated in
the related Confirmation (subject to adjustment as provided therein), multiplied
by its Stated Principal Balance as of the related Cut-off Date. If so provided
in the related Confirmation, portions of the Mortgage Loans shall be priced
separately.

In addition to the Purchase Price as described above, the Purchaser shall pay to
the Seller, at closing, accrued interest on the Stated Principal Balance of each
Mortgage Loan as of the related Cut-off Date at its Mortgage Interest Rate, net
of the Servicing Fee, from the related Cut-off Date through the day prior to the
related Closing Date, both inclusive.

The Purchaser shall own and be entitled to receive with respect to each Mortgage
Loan purchased, (1) all recoveries of principal collected after the Cut-off
Date; (2) all payments of interest on the Mortgage Loans collected after the
Cut-off Date net of the Servicing Fee, if any, during the Interim Servicing
Period; and (3) all Prepayment Charges on the Mortgage Loans collected after the
Cut-off Date.

SECTION 5. Examination of Mortgage Files. In addition to the rights granted to
the Purchaser under the related Confirmation to underwrite the Mortgage Loans
and review the Mortgage Files prior to the Closing Date, prior to the related
Closing Date, the Seller shall, at the Purchaser's option, (a) deliver to the
Custodian in escrow, for examination with respect to each Mortgage Loan to be
purchased on such Closing Date, the related Mortgage File, including the
Assignment of Mortgage, pertaining to each Mortgage Loan, or (b) make the
related Mortgage File available to the Purchaser for examination at the Seller's
offices or such other location as shall otherwise be agreed upon by the
Purchaser and the Seller. Such examination may be made by the Purchaser or its
designee at any reasonable time before or after the related Closing Date. If the
Purchaser makes such examination prior to the related Closing Date and
identifies any Mortgage Loans that do not conform to the terms of the related
Confirmation or the Purchaser's underwriting standards, such Mortgage Loans may,
at the Purchaser's option, be rejected for purchase by the Purchaser. If not
purchased by the Purchaser, such Mortgage Loans shall be deleted from the
related Mortgage Loan Schedule. The Purchaser may, at its option and without
notice to the Seller, purchase all or part of any Mortgage Loan Package without
conducting any partial or complete examination. The fact that the Purchaser has
conducted or has determined not to conduct any partial or complete examination
of the Mortgage Files shall not affect the Purchaser's (or any of its
successors') rights to demand repurchase or other relief or remedy provided for
in this Agreement.

SECTION 6. Conveyance from Seller to Purchaser.

Conveyance of Mortgage Loans; Possession of Servicing Files.

The Seller, simultaneously with the payment of the Purchase Price, shall execute
and deliver to the Purchaser an Assignment and Conveyance with respect to the
related Mortgage Loan Package in the form attached hereto as Exhibit 4. The
Servicing File retained by the Seller with respect to each Mortgage Loan
pursuant to this Agreement shall be appropriately identified in the Seller's
computer system to reflect clearly the sale of such related Mortgage Loan to the
Purchaser. The Purchaser shall be entitled to receive all Prepayment Charges
required to be paid by a Mortgagor under the terms of any Mortgage Loan. The
Seller shall release from its custody the contents of any Servicing File
retained by it only in accordance with this Agreement, except when such release
is required in connection with a repurchase of any such Mortgage Loan pursuant
to Subsection 7.03 or 7.04.

Books and Records.

Record title to each Mortgage and the related Mortgage Note as of the related
Closing Date shall be in the name of the Seller, the Purchaser, the Custodian or
one or more designees of the Purchaser, as the Purchaser shall designate.
Notwithstanding the foregoing, beneficial ownership of each Mortgage and the
related Mortgage Note shall be vested solely in the Purchaser or the appropriate
designee of the Purchaser, as the case may be. All rights arising out of the
Mortgage Loans including, but not limited to, all funds received by the Seller
after the related Cut-off Date on or in connection with a Mortgage Loan as
provided in Section 4 shall be vested in the Purchaser or one or more designees
of the Purchaser; provided, however, that all such funds received on or in
connection with a Mortgage Loan as provided in Section 4 shall be received and
held by the Seller in trust for the benefit of the Purchaser or the assignee of
the Purchaser, as the case may be, as the owner of the Mortgage Loans pursuant
to the terms of this Agreement.

It is the express intention of the parties that the transactions contemplated by
this Agreement be, and be construed as, a sale of the Mortgage Loans by the
Seller and not a pledge of the Mortgage Loans by the Seller to the Purchaser to
secure a debt or other obligation of the Seller. Consequently, the sale of each
Mortgage Loan shall be reflected as a sale on the Seller's business records, tax
returns and financial statements.

Delivery of Mortgage Loan Documents.

Pursuant to the Custodial Agreement to be executed among and delivered by the
Purchaser, the Custodian and the Seller prior to the Initial Closing Date, the
Seller shall from time to time in connection with each Closing Date, at least
three (3) Business Days prior to such Closing Date, deliver and release to the
Custodian those Mortgage Loan Documents as required by the Custodial Agreement
with respect to each Mortgage Loan to be purchased and sold on the related
Closing Date and set forth on the related Mortgage Loan Schedule delivered with
such Mortgage Loan Documents.

The Custodian shall certify its receipt of all such Mortgage Loan Documents
required to be delivered pursuant to the Custodial Agreement for the related
Closing Date, as evidenced by the Trust Receipt and Initial Certification of the
Custodian in the form annexed to the Custodial Agreement. The Seller shall be
responsible for maintaining the Custodial Agreement during the Interim Servicing
Period. The fees and expenses of the Custodian shall be paid by the Purchaser.

The Seller shall forward to the Custodian original documents evidencing an
assumption, modification, consolidation or extension of any Mortgage Loan
entered into in accordance with this Agreement within two weeks of their
execution, provided, however, that the Seller shall provide the Custodian with a
certified true copy of any such document submitted for recordation within two
weeks of its execution, and shall provide the original of any document submitted
for recordation or a copy of such document certified by the appropriate public
recording office to be a true and complete copy of the original within ninety
days of its submission for recordation.

SECTION 7. Representations, Warranties and Covenants of the Seller: Remedies for
Breach.

Representations and Warranties Respecting the Seller.

The Seller represents, warrants and covenants to the Purchaser as of the initial
Closing Date and each subsequent Closing Date or as of such date specifically
provided herein or in the applicable Assignment and Conveyance:

The Seller is duly organized, validly existing and in good standing under the
laws of the state of Delaware and is and will remain in compliance with the laws
of each state in which any Mortgaged Property is located to the extent necessary
to ensure the enforceability of each Mortgage Loan and the servicing of the
Mortgage Loan in accordance with the terms of this Agreement;

The Seller has the full power and authority to hold each Mortgage Loan, to sell
each Mortgage Loan, and to execute, deliver and perform, and to enter into and
consummate, all transactions contemplated by this Agreement. The Seller has duly
authorized the execution, delivery and performance of this Agreement, has duly
executed and delivered this Agreement, and this Agreement, assuming due
authorization, execution and delivery by the Purchaser, constitutes a legal,
valid and binding obligation of the Seller, enforceable against it in accordance
with its terms except as the enforceability thereof may be limited by
bankruptcy, insolvency or reorganization;

The execution and delivery of this Agreement by the Seller and the performance
of and compliance with the terms of this Agreement will not violate the Seller's
articles of incorporation or by-laws or constitute a default under or result in
a breach or acceleration of, any material contract, agreement or other
instrument to which the Seller is a party or which may be applicable to the
Seller or its assets;

The Seller is not in violation of, and the execution and delivery of this
Agreement by the Seller and its performance and compliance with the terms of
this Agreement will not constitute a violation with respect to, any order or
decree of any court or any order or regulation of any federal, state, municipal
or governmental agency having jurisdiction over the Seller or its assets, which
violation might have consequences that would materially and adversely affect the
condition (financial or otherwise) or the operation of the Seller or its assets
or might have consequences that would materially and adversely affect the
performance of its obligations and duties hereunder;

The Seller is an approved seller for FNMA and an approved seller/servicer for
FHLMC in good standing and is a HUD approved mortgagee pursuant to Section 203
of the National Housing Act. No event has occurred, including but not limited to
a change in insurance coverage, which would make the Seller unable to comply
with FNMA, FHLMC or HUD eligibility requirements or which would require
notification to FNMA, FHLMC or HUD;

The Seller does not believe, nor does it have any reason or cause to believe,
that it cannot perform each and every covenant contained in this Agreement;

The Mortgage Note, the Mortgage (or certified copy of the Mortgage), the
Assignment of Mortgage and any other documents required to be delivered with
respect to each Mortgage Loan pursuant to the Custodial Agreement, have been
delivered to the Custodian all in compliance with the specific requirements of
the Custodial Agreement. With respect to each Mortgage Loan, the Seller is in
possession of a complete Mortgage File in compliance with Exhibit 5, except for
such documents as have been delivered to the Custodian;

Immediately prior to the payment of the Purchase Price for each Mortgage Loan,
the Seller was the owner of record of the related Mortgage and the indebtedness
evidenced by the related Mortgage Note and upon the payment of the Purchase
Price by the Purchaser, in the event that the Seller retains record title, the
Seller shall retain such record title to each Mortgage, each related Mortgage
Note and the related Mortgage Files with respect thereto in trust for the
Purchaser as the owner thereof and only for the purpose of servicing and
supervising the servicing of each Mortgage Loan;

There are no actions or proceedings against, or to the best of Seller's
knowledge, investigations of, the Seller before any court, administrative or
other tribunal (A) that might prohibit its entering into this Agreement, (B)
seeking to prevent the sale of the Mortgage Loans or the consummation of the
transactions contemplated by this Agreement or (C) that might prohibit or
materially and adversely affect the performance by the Seller of its obligations
under, or the validity or enforceability of, this Agreement;

No consent, approval, authorization or order of any court or governmental agency
or body is required for the execution, delivery and performance by the Seller
of, or compliance by the Seller with, this Agreement or the consummation of the
transactions contemplated by this Agreement, except for such consents,
approvals, authorizations or orders, if any, that have been obtained prior to
the Closing Date;

The consummation of the transactions contemplated by this Agreement are in the
ordinary course of business of the Seller, and the transfer, assignment and
conveyance of the Mortgage Notes and the Mortgages by the Seller pursuant to
this Agreement are not subject to the bulk transfer or any similar statutory
provisions;

Neither this Agreement nor any written statement, report or other document
prepared and furnished or to be prepared and furnished by the Seller pursuant to
this Agreement or in connection with the transactions contemplated hereby
contains any untrue statement of material fact or omits to state a material fact
necessary to make the statements contained herein or therein not misleading;

The transfer of the Mortgage Loans shall be treated as a sale on the books and
records of Seller, and Seller has determined that, and will treat, the
disposition of the Mortgage Loans pursuant to this Agreement for tax and
accounting purposes as a sale. Seller shall maintain complete records for each
Mortgage Loan which shall be clearly marked to reflect the ownership of each
Mortgage Loan by Purchaser;

The consideration received by the Seller upon the sale of the Mortgage loans
constitutes fair consideration and reasonably equivalent value for such Mortgage
Loans;

Seller is solvent and will not be rendered insolvent by the consummation of the
transactions contemplated hereby. The Seller is not transferring any Mortgage
loan with any intent to hinder, delay or defraud any of its creditors; and

The information delivered by the Seller to the Purchaser with respect to the
Seller's loan loss, foreclosure and delinquency experience for the twelve (12)
months immediately preceding the Initial Closing Date on mortgage loans
underwritten to the same standards as the Mortgage Loans and covering mortgaged
properties similar to the Mortgaged Properties, is true and correct in all
material respects

Representations and Warranties Regarding Individual Mortgage Loans.

The Seller hereby represents and warrants to the Purchaser that, as to each
Mortgage Loan, as of the related Closing Date for such Mortgage Loan:

The information set forth in the related Mortgage Loan Schedule is complete,
true and correct;

The Mortgage Loan is in compliance with all requirements set forth in the
related Confirmation, and the characteristics of the related Mortgage Loan
Package as set forth in the related Confirmation are true and correct, provided,
however, that in the event of any conflict between the terms of any Confirmation
and this Agreement, the terms of this Agreement shall control;

All payments required to be made up to the close of business on the Closing Date
for such Mortgage Loan under the terms of the Mortgage Note have been made; the
Seller has not advanced funds, or induced, solicited or knowingly received any
advance of funds from a party other than the owner of the related Mortgaged
Property, directly or indirectly, for the payment of any amount required by the
Mortgage Note or Mortgage; and there has been no delinquency, exclusive of any
period of grace, in any payment by the Mortgagor thereunder since the
origination of the Mortgage Loan;

There are no delinquent taxes, ground rents, water charges, sewer rents,
assessments, insurance premiums, leasehold payments, or other outstanding
charges affecting the related Mortgaged Property;

The terms of the Mortgage Note and the Mortgage have not been impaired, waived,
altered or modified in any respect, except by written instruments, recorded in
the applicable public recording office if necessary to maintain the lien
priority of the Mortgage, and which have been delivered to the Custodian; the
substance of any such waiver, alteration or modification has been approved by
the insurer under the Primary Insurance Policy, if any, and the title insurer,
to the extent required by the related policy, and is reflected on the related
Mortgage Loan Schedule. No instrument of waiver, alteration or modification has
been executed, and no Mortgagor has been released, in whole or in part, except
in connection with an assumption agreement approved by the insurer under the
Primary Insurance Policy, if any, and by the title insurer, to the extent
required by the policy, and which assumption agreement has been delivered to the
Custodian and the terms of which are reflected in the related Mortgage Loan
Schedule;

The Mortgage Note and the Mortgage are not subject to any right of rescission,
set-off, counterclaim or defense, including the defense of usury, nor will the
operation of any of the terms of the Mortgage Note and the Mortgage, or the
exercise of any right thereunder, render the Mortgage unenforceable, in whole or
in part, or subject to any right of rescission, set-off, counterclaim or
defense, including the defense of usury and no such right of rescission,
set-off, counterclaim or defense has been asserted with respect thereto. Each
Prepayment Charge or penalty with respect to any Mortgage Loan is permissible,
enforceable and collectible under applicable federal, state and local law;

All buildings upon the Mortgaged Property are insured by an insurer acceptable
to FNMA and FHLMC against loss by fire, hazards of extended coverage and such
other hazards as are customary in the area where the Mortgaged Property is
located, pursuant to insurance policies conforming to the requirements of the
Servicing Addendum. All such insurance policies contain a standard mortgagee
clause naming the Seller, its successors and assigns as mortgagee and all
premiums thereon have been paid. If the Mortgaged Property is in an area
identified on a Flood Hazard Map or Flood Insurance Rate Map issued by the
Federal Emergency Management Agency as having special flood hazards (and such
flood insurance has been made available) a flood insurance policy meeting the
requirements of the current guidelines of the Federal Insurance Administration
is in effect which policy conforms to the requirements of FNMA and FHLMC. The
Mortgage obligates the Mortgagor thereunder to maintain all such insurance at
the Mortgagor's cost and expense, and on the Mortgagor's failure to do so,
authorizes the holder of the Mortgage to maintain such insurance at Mortgagor's
cost and expense and to seek reimbursement therefor from the Mortgagor;

Any and all requirements of any federal, state or local law including, without
limitation, usury, truth in lending, real estate settlement procedures, consumer
credit protection, equal credit opportunity, fair housing or disclosure laws
applicable to the origination and servicing of mortgage loans of a type similar
to the Mortgage Loans have been complied with;

The Mortgage has not been satisfied, cancelled, subordinated or rescinded, in
whole or in part, and the Mortgaged Property has not been released from the lien
of the Mortgage, in whole or in part, nor has any instrument been executed that
would effect any such satisfaction, cancellation, subordination, rescission or
release;

The Mortgage is a valid, existing and enforceable first lien on the Mortgaged
Property, including all improvements on the Mortgaged Property subject only to
(a) the lien of current real property taxes and assessments not yet due and
payable, (b) covenants, conditions and restrictions, rights of way, easements
and other matters of the public record as of the date of recording being
acceptable to mortgage lending institutions generally and specifically referred
to in the lender's title insurance policy delivered to the originator of the
Mortgage Loan and which do not adversely affect the Appraised Value of the
Mortgaged Property, and (c) other matters to which like properties are commonly
subject which do not materially interfere with the benefits of the security
intended to be provided by the Mortgage or the use, enjoyment, value or
marketability of the related Mortgaged Property. Any security agreement, chattel
mortgage or equivalent document related to and delivered in connection with the
Mortgage Loan establishes and creates a valid, existing and enforceable first
lien and first priority security interest on the property described therein and
the Seller has full right to sell and assign the same to the Purchaser. The
Mortgaged Property was not, as of the date of origination of the Mortgage Loan,
subject to a mortgage, deed of trust, deed to secure debt or other security
instrument creating a lien subordinate to the lien of the Mortgage;

The Mortgage Note and the related Mortgage are genuine and each is the legal,
valid and binding obligation of the maker thereof, enforceable in accordance
with its terms;

All parties to the Mortgage Note and the Mortgage had legal capacity to enter
into the Mortgage Loan and to execute and deliver the Mortgage Note and the
Mortgage, and the Mortgage Note and the Mortgage have been duly and properly
executed by such parties. The Mortgagor is a natural person;

The proceeds of the Mortgage Loan have been fully disbursed to or for the
account of the Mortgagor and there is no obligation for the Mortgagee to advance
additional funds thereunder and any and all requirements as to completion of any
on-site or off-site improvement and as to disbursements of any escrow funds
therefor have been complied with. All costs, fees and expenses incurred in
making or closing the Mortgage Loan and the recording of the Mortgage have been
paid, and the Mortgagor is not entitled to any refund of any amounts paid or due
to the Mortgagee pursuant to the Mortgage Note or Mortgage;

The Seller is the sole legal, beneficial and equitable owner of the Mortgage
Note and the Mortgage and has full right to transfer and sell the Mortgage Loan
to the Purchaser free and clear of any encumbrance, equity, lien, pledge,
charge, claim or security interest;

All parties which have had any interest in the Mortgage Loan, whether as
mortgagee, assignee, pledgee or otherwise, are (or, during the period in which
they held and disposed of such interest, were) in compliance with any and all
applicable "doing business" and licensing requirements of the laws of the state
wherein the Mortgaged Property is located;

The Mortgage Loan is covered by an American Land Title Association ("ALTA") ALTA
lender's title insurance policy (which has an adjustable rate mortgage
endorsement in the form of ALTA 6.0 or 6.1) acceptable to FNMA and FHLMC, issued
by a title insurer acceptable to FNMA and FHLMC and qualified to do business in
the jurisdiction where the Mortgaged Property is located, insuring (subject to
the exceptions contained in (j)(a) and (b) above) the Seller, its successors and
assigns as to the first priority lien of the Mortgage in the original principal
amount of the Mortgage Loan and against any loss by reason of the invalidity or
unenforceability of the lien resulting from the provisions of the Mortgage
providing for adjustment in the Mortgage Interest Rate and Monthly Payment.
Additionally, such lender's title insurance policy affirmatively insures ingress
and egress to and from the Mortgaged Property, and against encroachments by or
upon the Mortgaged Property or any interest therein. The Seller is the sole
insured of such lender's title insurance policy, and such lender's title
insurance policy is in full force and effect and will be in full force and
effect upon the consummation of the transactions contemplated by this Agreement.
No claims have been made under such lender's title insurance policy, and no
prior holder of the related Mortgage, including the Seller, has done, by act or
omission, anything which would impair the coverage of such lender's title
insurance policy;

There is no default, breach, violation or event of acceleration existing under
the Mortgage or the Mortgage Note and no event which, with the passage of time
or with notice and the expiration of any grace or cure period, would constitute
a default, breach, violation or event of acceleration, and the Seller has not
waived any default, breach, violation or event of acceleration;

There are no mechanics' or similar liens or claims which have been filed for
work, labor or material (and no rights are outstanding that under law could give
rise to such lien) affecting the related Mortgaged Property which are or may be
liens prior to, or equal or coordinate with, the lien of the related Mortgage;

All improvements which were considered in determining the Appraised Value of the
related Mortgaged Property lay wholly within the boundaries and building
restriction lines of the Mortgaged Property, and no improvements on adjoining
properties encroach upon the Mortgaged Property;

The Mortgage Loan was originated by the Seller or by a savings and loan
association, a savings bank, a commercial bank or similar banking institution
which is supervised and examined by a federal or state authority, or by a
mortgagee approved as such by the Secretary of HUD;

Principal payments on the Mortgage Loan commenced no more than sixty days after
the proceeds of the Mortgage Loan were disbursed. The Mortgage Loan bears
interest at the Mortgage Interest Rate. With respect to each Mortgage Loan, the
Mortgage Note is payable on the first day of each month in Monthly Payments,
which are changed on each Adjustment Date, and in any case, are sufficient to
fully amortize the original principal balance over the original term thereof and
to pay interest at the related Mortgage Interest Rate. The Index is as provided
on the related Mortgage Loan Schedule. The Mortgage Note does not permit
negative amortization. No Mortgage Loan is a Convertible Mortgage Loan;

The origination and collection practices used by the Seller with respect to each
Mortgage Note and Mortgage have been in all respects legal, proper, prudent and
customary in the mortgage origination and servicing industry. The Mortgage Loan
has been serviced by the Seller and any predecessor servicer in accordance with
the terms of the Mortgage Note. With respect to escrow deposits and Escrow
Payments, if any, all such payments are in the possession of, or under the
control of, the Seller and there exist no deficiencies in connection therewith
for which customary arrangements for repayment thereof have not been made. No
escrow deposits or Escrow Payments or other charges or payments due the Seller
have been capitalized under any Mortgage or the related Mortgage Note and no
such escrow deposits or Escrow Payments are being held by the Seller for any
work on a Mortgaged Property which has not been completed;

The Mortgaged Property is free of damage and waste and there is no proceeding
pending for the total or partial condemnation thereof;

The Mortgage and related Mortgage Note contain customary and enforceable
provisions such as to render the rights and remedies of the holder thereof
adequate for the realization against the Mortgaged Property of the benefits of
the security provided thereby, including, (a) in the case of a Mortgage
designated as a deed of trust, by trustee's sale, and (b) otherwise by judicial
foreclosure. The Mortgaged Property is not subject to any bankruptcy proceeding
or foreclosure proceeding and the Mortgagor has not filed for protection under
applicable bankruptcy laws. There is no homestead or other exemption available
to the Mortgagor which would interfere with the right to sell the Mortgaged
Property at a trustee's sale or the right to foreclose the Mortgage. The
Mortgagor has not notified the Seller and the Seller has no knowledge of any
relief requested or allowed to the Mortgagor under the Soldiers and Sailors
Civil Relief Act of 1940;

The Mortgage Loan was underwritten in accordance with the underwriting standards
of the Seller in effect at the time the Mortgage Loan was originated, which
underwriting standards satisfy the standards of FNMA and FHLMC; and the Mortgage
Note and Mortgage are on forms acceptable to FNMA and FHLMC;

The Mortgage Note is not and has not been secured by any collateral except the
lien of the corresponding Mortgage on the Mortgaged Property;

The Mortgage File contains an appraisal of the related Mortgaged Property which
satisfied the standards of FNMA and FHLMC and was made and signed, prior to the
approval of the Mortgage Loan application, by a qualified appraiser, duly
appointed by the Seller, who had no interest, direct or indirect in the
Mortgaged Property or in any loan made on the security thereof, whose
compensation is not affected by the approval or disapproval of the Mortgage Loan
and who met the minimum qualifications of FNMA and FHLMC. Each appraisal of the
Mortgage Loan was made in accordance with the relevant provisions of the
Financial Institutions Reform, Recovery, and Enforcement Act of 1989;

In the event the Mortgage constitutes a deed of trust, a trustee, duly qualified
under applicable law to serve as such, has been properly designated and
currently so serves and is named in the Mortgage, and no fees or expenses are or
will become payable by the Purchaser to the trustee under the deed of trust,
except in connection with a trustee's sale after default by the Mortgagor;

No Mortgage Loan contains provisions pursuant to which Monthly Payments are (a)
paid or partially paid with funds deposited in any separate account established
by the Seller, the Mortgagor, or anyone on behalf of the Mortgagor, (b) paid by
any source other than the Mortgagor or (c) contains any other similar provisions
which may constitute a "buydown" provision. The Mortgage Loan is not a graduated
payment mortgage loan and the Mortgage Loan does not have a shared appreciation
or other contingent interest feature;

The Mortgagor has executed a statement to the effect that the Mortgagor has
received all disclosure materials required by applicable law with respect to the
making of adjustable rate mortgage loans and rescission materials with respect
to Refinanced Mortgage Loans, and such statement is and will remain in the
Mortgage File;

No Mortgage Loan was made in connection with (a) the construction or
rehabilitation of a Mortgaged Property or (b) facilitating the trade-in or
exchange of a Mortgaged Property;

The Seller has no knowledge of any circumstances or condition with respect to
the Mortgage, the Mortgaged Property, the Mortgagor or the Mortgagor's credit
standing that can reasonably be expected to cause the Mortgage Loan to become
delinquent, or adversely affect the value of the Mortgage Loan;

The Mortgaged Property is lawfully occupied under applicable law; all
inspections, licenses and certificates required to be made or issued with
respect to all occupied portions of the Mortgaged Property and, with respect to
the use and occupancy of the same, including but not limited to certificates of
occupancy, have been made or obtained from the appropriate authorities;

No error, omission, misrepresentation, negligence, fraud or similar occurrence
with respect to a Mortgage Loan has taken place on the part of any person,
including without limitation the Mortgagor, any appraiser, any builder or
developer, or any other party involved in the origination of the Mortgage Loan
or in the application of any insurance in relation to the origination of such
Mortgage Loan;

The Assignment of Mortgage is in recordable form and is acceptable for recording
under the laws of the jurisdiction in which the Mortgaged Property is located;

Any principal advances made to the Mortgagor prior to the Cut-off Date have been
consolidated with the outstanding principal amount secured by the Mortgage, and
the secured principal amount, as consolidated, bears a single interest rate and
single repayment term. The consolidated principal amount does not exceed the
original principal amount of the Mortgage Loan;

No Mortgage Loan has a balloon payment feature;

If the Residential Dwelling on the Mortgaged Property is a condominium unit or a
unit in a planned unit development (other than a de minimis planned unit
development) such condominium or planned unit development project meets the
eligibility requirements of FNMA and FHLMC;

The source of the down payment with respect to each Mortgage Loan has been fully
verified by the Seller pursuant to the Seller's underwriting guidelines;

Interest on each Mortgage Loan is calculated on the basis of a 360-day year
consisting of twelve 30-day months;

The Mortgaged Property is in material compliance with all applicable
environmental laws pertaining to environmental hazards including, without
limitation, asbestos, and neither the Seller nor, to the Seller's knowledge, the
related Mortgagor, has received any notice of any violation or potential
violation of such law;

Intentionally omitted.

Intentionally omitted.

No Mortgage Loan is subject to the provisions of the Homeownership and Equity
Protection Act of 1994 as amended ("HOEPA") or any comparable state or local
statutes or regulations, including, without limitation, the provisions of the
City of Oakland, California Anti-Predatory Lending Ordinance No. 12361 or any
other statute or regulation providing assignee liability to holders of such
mortgage loans. The total combined points and fees charged in connection with
the originator of the Mortgage Loan does not exceed 8% of the original principal
balance of the Mortgage Loan;

No predatory or deceptive lending practices, including but not limited to, the
extension of credit to a mortgagor without regard for the mortgagor's ability to
repay the Mortgage Loan and the extension of credit to a mortgagor which has no
apparent benefit to the mortgagor, were employed in connection with the
origination of the Mortgage Loan;

The debt-to-income ratio of the related Mortgagor was not greater than 60% at
the origination of the related Mortgage Loan;

None of the proceeds of the Mortgage Loan were used to finance the purchase of
single premium credit life or disability insurance policies or any comparable
insurance;

No Mortgage Loan had a Loan-to-Value Ratio in excess of 95% origination of such
Mortgage Loan. Each Mortgage Loan with a Loan-to-Value Ratio at origination in
excess of 80% is and will be subject to a Primary Insurance Policy, issued by a
Qualified Insurer, which insures that portion of the Mortgage Loan in excess of
the portion of the Appraised Value of the Mortgaged Property required by FNMA.
All provisions of such Primary Insurance Policy have been and are being complied
with, such policy is in full force and effect, and all premiums due thereunder
have been paid. Any Mortgage subject to any such Primary Insurance Policy
obligates the Mortgagor thereunder to maintain such insurance and to pay all
premiums and charges in connection therewith. The Mortgage Interest Rate for the
Mortgage Loan does not include any such insurance premium;

The Mortgage Loans were not selected from the outstanding adjustable rate one to
four-family mortgage loans in the Seller's portfolio at the related Closing Date
as to which the representations and warranties set forth in this Agreement could
be made in a manner so as to affect adversely the interests of the Purchaser;

The Mortgage contains an enforceable provision for the acceleration of the
payment of the unpaid principal balance of the Mortgage Loan in the event that
the Mortgaged Property is sold or transferred without the prior written consent
of the mortgagee thereunder;

The Mortgage Loan complies with all applicable consumer credit statutes and
regulations, including, without limitation, the respective Uniform Consumer
Credit Code laws in effect in Colorado, Idaho, Indiana, Iowa, Kansas, Maine,
Oklahoma, South Carolina, Utah and Wyoming, has been originated by a properly
licensed entity, and in all other respects, complies with all of the material
requirements of any such applicable laws;

The information set forth in the Prepayment Charge schedule is complete, true
and correct in all material respects and each Prepayment Charge is permissible,
enforceable and collectable under applicable federal and state law;

The Mortgage Loan was not prepaid in full prior to the Closing Date and the
Seller has not received notification from a Mortgagor that a prepayment in full
shall be made after the Closing Date;

Intentionally Omitted;

The Mortgage Loan is not a "High Cost Home Loan" within the meaning of the
Georgia Fair Lending Act (the "Georgia Act"). To the extent that the Mortgage
Loan is a "Covered Loan" within the meaning of the Georgia Act, the Mortgage
Loan complies with all provisions of the Georgia Act, and the Mortgage Loan was
either (i) a purchase money loan, or (ii) a refinancing of an existing mortgage
loan that had been closed more than five years prior to the closing of such
Mortgage Loan. No Mortgage Loan with a conforming loan balance is secured by a
mortgaged property located in the State of Georgia;

No Mortgage Loan is secured by cooperative housing, commercial property or mixed
use property; and

Each Mortgage Loan is eligible for sale in the secondary market or for inclusion
in a Pass-Through Transfer without unreasonable credit enhancement.

Remedies for Breach of Representations and Warranties.

It is understood and agreed that the representations and warranties set forth in
Subsections 7.01 and 7.02 shall survive the sale of the Mortgage Loans to the
Purchaser and shall inure to the benefit of the Purchaser, notwithstanding any
restrictive or qualified endorsement on any Mortgage Note or Assignment of
Mortgage or the examination or lack of examination of any Mortgage File. Upon
discovery by either the Seller or the Purchaser of a breach of any of the
foregoing representations and warranties (notwithstanding the Seller's lack of
knowledge with respect to any representation and warranty which is made to the
best of Seller's knowledge) which materially and adversely affects the value of
the Mortgage Loans or the interest of the Purchaser (or which materially and
adversely affects the interests of the Purchaser in the related Mortgage Loan in
the case of a representation and warranty relating to a particular Mortgage
Loan), the party discovering such breach shall give prompt written notice to the
other.

Within 60 days of the earlier of either discovery by or notice to the Seller of
any breach of a representation or warranty (notwithstanding the Seller's lack of
knowledge with respect to any representation and warranty which is made to the
best of Seller's knowledge) which materially and adversely affects the value of
a Mortgage Loan or the Mortgage Loans, the Seller shall use its best efforts
promptly to cure such breach in all material respects and, if such breach cannot
be cured, the Seller shall, at the Purchaser's option, repurchase such Mortgage
Loan at the Repurchase Price. In the event that the breach shall involve any
representation or warranty set forth in Subsection 7.01 and such breach cannot
be cured within 60 days of the earlier of either discovery by or notice to the
Seller of such breach, all of the Mortgage Loans shall, at the Purchaser's
option, be repurchased by the Seller at the Repurchase Price. The Seller shall,
at the request of the Purchaser and assuming that Seller has a Qualified
Substitute Mortgage Loan, rather than repurchase the Mortgage Loan as provided
above, remove such Mortgage Loan and substitute in its place a Qualified
Substitute Mortgage Loan or Loans; provided that such substitution shall be
effected not later than 120 days after the related Closing Date. If the Seller
has no Qualified Substitute Mortgage Loan, it shall repurchase the deficient
Mortgage Loan. Any repurchase of a Mortgage Loan(s) pursuant to the foregoing
provisions of this Subsection 7.03 shall occur on a date designated by the
Purchaser and shall be accomplished (i) during the Interim Servicing Period by
deposit in the Custodial Account of the amount of the Repurchase Price for
distribution to the Purchaser on the next scheduled Distribution Date and (ii)
following the Interim Servicing Period, by wire transfer of immediately
available funds on the repurchase date to an account designated by the
Purchaser.

At the time of repurchase of any deficient Mortgage Loan, the Purchaser and the
Seller shall arrange for the reassignment of the repurchased Mortgage Loan to
the Seller and the delivery to the Seller of any documents held by the Custodian
and all the documents held by Purchaser, if any, relating to the repurchased
Mortgage Loan. In the event the Repurchase Price is deposited in the Custodial
Account, the Seller shall, simultaneously with such deposit, give written notice
to the Purchaser that such deposit has taken place. Upon such repurchase the
related Mortgage Loan Schedule shall be amended to reflect the withdrawal of the
repurchased Mortgage Loan from this Agreement.

As to any Deleted Mortgage Loan for which the Seller substitutes a Qualified
Substitute Mortgage Loan or Loans, the Seller shall effect such substitution by
delivering to the Purchaser for such Qualified Substitute Mortgage Loan or Loans
the Mortgage Note, the Mortgage, the Assignment of Mortgage and such other
documents and agreements as are required by the Custodial Agreement, with the
Mortgage Note endorsed as required therein. The Seller shall deposit in the
Custodial Account the Monthly Payment less the Servicing Fee due on such
Qualified Substitute Mortgage Loan or Loans in the month following the date of
such substitution. Monthly Payments due with respect to Qualified Substitute
Mortgage Loans in the month of substitution will be retained by the Seller. For
the month of substitution, distributions to the Purchaser will include the
Monthly Payment due on such Deleted Mortgage Loan in the month of substitution,
and the Seller shall thereafter be entitled to retain all amounts subsequently
received by the Seller in respect of such Deleted Mortgage Loan. The Seller
shall give written notice to the Purchaser that such substitution has taken
place and shall amend the Mortgage Loan Schedule to reflect the removal of such
Deleted Mortgage Loan from the terms of this Agreement and the substitution of
the Qualified Substitute Mortgage Loan. Upon such substitution, such Qualified
Substitute Mortgage Loan or Loans shall be subject to the terms of this
Agreement in all respects, and the Seller shall be deemed to have made with
respect to such Qualified Substitute Mortgage Loan or Loans, as of the date of
substitution, the covenants, representations and warranties set forth in
Subsections 7.01 and 7.02.

For any month in which the Seller substitutes one or more Qualified Substitute
Mortgage Loans for one or more Deleted Mortgage Loans, the Seller will determine
the amount (if any) by which the aggregate principal balance of all such
Qualified Substitute Mortgage Loans as of the date of substitution is less than
the aggregate Stated Principal Balance of all such Deleted Mortgage Loans (after
application of scheduled principal payments due in the month of substitution).
An amount equal to the product of the amount of such shortfall multiplied by the
Repurchase Price shall be distributed by the Seller in the month of substitution
pursuant to the Servicing Addendum. Accordingly, on the date of such
substitution, the Seller will deposit from its own funds into the Custodial
Account an amount equal to such amount.

In addition to such cure, repurchase and substitution obligation, the Seller
shall indemnify the Purchaser and hold it harmless against any losses, damages,
penalties, fines, forfeitures, reasonable and necessary legal fees and related
costs, judgments, and other costs and expenses resulting from any claim, demand,
defense or assertion based on or grounded upon, or resulting from, a breach of
the Seller's representations and warranties contained in this Section 7
(notwithstanding the Seller's lack of knowledge with respect to any
representation and warranty which is made to the best of Seller's knowledge). It
is understood and agreed that the obligations of the Seller set forth in this
Subsection 7.03 to cure or repurchase a defective Mortgage Loan and to indemnify
the Purchaser as provided in this Subsection 7.03 constitute the sole remedies
of the Purchaser respecting a breach of the foregoing representations and
warranties.

Any cause of action against the Seller relating to or arising out of the breach
of any representations and warranties made in Subsections 7.01 or 7.02 shall
accrue as to any Mortgage Loan upon (i) discovery of such breach by the
Purchaser or notice thereof by the Seller to the Purchaser, (ii) failure by the
Seller to cure such breach or repurchase such Mortgage Loan as specified above,
and (iii) demand upon the Seller by the Purchaser for compliance with the
relevant provisions of this Agreement.

Repurchase of Certain Mortgage Loans; Prepayments.

In the event that the first or, to the extent provided in the related
Confirmation, second Monthly Payment due after the related Closing Date is not
made by the last Business Day of the calendar month following the related Due
Date, the Seller shall repurchase the affected Mortgage Loans at the Repurchase
Price, which shall be paid as provided for in Subsection 7.03;

In the event any Mortgage Loan prepays in full within ninety (90) days following
the related Closing Date, the Seller shall remit to the Purchaser the Premium
with respect to such prepaid Mortgage Loan; provided that, the amount of such
Premium that is reimbursed to the Purchaser shall be reduced, but not below zero
dollars, by the amount of any prepayment penalty fees paid to the Purchaser with
respect to such Mortgage Loan.

SECTION 8. Closing. The closing for each Mortgage Loan Package shall take place
on the related Closing Date. At the Purchaser's option, the closing shall be
either: by telephone, confirmed by letter or wire as the parties shall agree, or
conducted in person, at such place as the parties shall agree.

The closing for the Mortgage Loans to be purchased on each Closing Date shall be
subject to each of the following conditions:

all of the representations and warranties of the Seller under this Agreement
shall be true and correct as of the related Closing Date and no event shall have
occurred which, with notice or the passage of time, would constitute a default
under this Agreement;

the Purchaser shall have received, or the Purchaser's attorneys shall have
received in escrow, all Closing Documents as specified in Section 9, in such
forms as are agreed upon and acceptable to the Purchaser, duly executed by all
signatories other than the Purchaser as required pursuant to the terms hereof;

the Seller shall have delivered and released to the Custodian all documents
required pursuant to the Custodial Agreement; and

all other terms and conditions of this Agreement shall have been complied with.

Subject to the foregoing conditions, the Purchaser shall pay to the Seller on
the related Closing Date the Purchase Price, plus accrued interest pursuant to
Section 4, by wire transfer of immediately available funds to the account
designated by the Seller.

SECTION 9. Closing Documents.

On or before the Initial Closing Date, the Seller shall submit to the Purchaser
fully executed originals of the following documents:

this Agreement, in four counterparts;

the Custodial Agreement, in six counterparts, in the form attached as Exhibit 6
hereto;

a Custodial Account Letter Agreement in the form attached as Exhibit 7 hereto;

as Escrow Account Letter Agreement in the form attached as Exhibit 8 hereto;

an Officer's Certificate, in the form of Exhibit 1 hereto, including all
attachments thereto;

an Opinion of Counsel to the Seller, in the form of Exhibit 2 hereto; and

the Seller's underwriting guidelines.

The Closing Documents for the Mortgage Loans to be purchased on each Closing
Date shall consist of fully executed originals of the following documents:

the related Confirmation;

the related Mortgage Loan Schedule, one copy to be attached hereto and one copy
to be attached to the Custodian's counterpart of the Custodial Agreement, as the
Mortgage Loan Schedule thereto;

a Custodian's Trust Receipt and Initial Certification, as required under the
Custodial Agreement, in a form acceptable to the Purchaser;

an Officer's Certificate, in the form of Exhibit 1 hereto, including all
attachments thereto;

if requested by the Purchaser, an Opinion of Counsel to the Seller, in the form
of Exhibit 2 hereto;

if requested by the Purchaser, an Opinion of Counsel to the Custodian, in a form
acceptable to the Purchaser;

a Security Release Certification, in the form of Exhibit 3 hereto executed by
any Person, as requested by the Purchaser, if any of the Mortgage Loans has at
any time been subject to any security interest, pledge or hypothecation for the
benefit of such Person;

a certificate or other evidence of merger or change of name, signed or stamped
by the applicable regulatory authority, if any of the Mortgage Loans were
acquired by the Seller by merger or acquired or originated by the Seller while
conducting business under a name other than its present name, if applicable; and

an Assignment and Conveyance in the form of Exhibit 4 hereto.

SECTION 10. Costs. The Purchaser shall pay any commissions due its salesmen and
the legal fees and expenses of its attorneys. The Seller shall purchase at its
own expense a fully assignable life of loan Tax Service Contract and a fully
assignable Flood Zone Service Contract. All costs and expenses incurred in
connection with the transfer and delivery of the Mortgage Loans to the
Purchaser, including without limitation recording fees, fees for title policy
endorsements and continuations, fees for recording Assignments of Mortgage and
the Seller's attorney's fees, shall be paid by the Seller.

SECTION 11. Seller's Servicing Obligations. The Seller, as independent contract
servicer, shall service and administer the Mortgage Loans during the Preliminary
Servicing Period in accordance with the terms and provisions set forth in the
Servicing Addendum attached as Exhibit 9, which Servicing Addendum is
incorporated herein by reference. The Seller shall transfer the servicing of the
Mortgage Loans to the successor servicer designated by the Purchaser in
accordance with the terms of the servicing transfer procedures provided by the
Purchaser or such designated successor servicer.

SECTION 12. Removal of Mortgage Loans from Inclusion under This Agreement Upon a
Whole Loan Transfer or a Pass-Through Transfer on One or More Reconstitution
Dates.

The Seller and the Purchaser agree that with respect to some or all of the
Mortgage Loans, the Purchaser may effect either:

one or more Whole Loan Transfers; and/or

one or more Pass-Through Transfers,

provided that, the Purchaser shall not effect more than three (3) Whole Loan
Transfers or Pass-Through Transfers with respect to any Mortgage Loan Package.

With respect to each Whole Loan Transfer or Pass-Through Transfer, as the case
may be, entered into by the Purchaser, the Seller agrees:

to cooperate fully with the Purchaser and any prospective purchaser with respect
to all reasonable requests and due diligence procedures including participating
in meetings with rating agencies, bond insurers and such other parties as the
Purchaser shall designate and participating in meetings with prospective
purchasers of the Mortgage Loans or interests therein and providing information
reasonably requested by such purchasers;

to execute all Reconstitution Agreements provided that each of the Seller and
the Purchaser is given an opportunity to review and reasonably negotiate in good
faith the content of such documents not specifically referenced or provided for
herein;

in the event that any Whole Loan Transfer or Pass-Through Transfer is effected
within 120 days following the related Closing Date, the Seller shall make the
representations and warranties regarding the Seller and the Mortgage Loans as of
the closing date for such Whole Loan Transfer or Pass- Through Transfer,
modified to the extent necessary to accurately reflect the pool statistics of
the Mortgage Loans as of such date and any events or circumstances existing
subsequent to the related Closing Date(s);

to deliver to the Purchaser for inclusion in any prospectus or other offering
material such publicly available information regarding the Seller, its financial
condition and its mortgage loan delinquency, foreclosure and loss experience and
any additional information reasonably requested by the Purchaser, and to deliver
to the Purchaser any similar non public, unaudited financial information, in
which case the Purchaser shall bear the cost of having such information audited
by certified public accountants if the Purchaser desires such an audit, or as is
otherwise reasonably requested by the Purchaser and which the Seller is capable
of providing without unreasonable effort or expense, and to indemnify the
Purchaser and its affiliates for material misstatements and omissions contained
in such information;

to deliver to the Purchaser and to any Person designated by the Purchaser, at
the Purchaser's expense, such statements and audit letters of reputable,
certified public accountants pertaining to information provided by the Seller
pursuant to clause 4 above as shall be reasonably requested by the Purchaser;
and

to deliver to the Purchaser, and to any Person designated by the Purchaser, such
legal documents and in-house Opinions of Counsel as are customarily delivered by
originators or servicers, as the case may be, and reasonably determined by the
Purchaser to be necessary in connection with Whole Loan Transfers or
Pass-Through Transfers, as the case may be, such in-house Opinions of Counsel
for a Pass-Through Transfer to be in the form reasonably acceptable to the
Purchaser, it being understood that the cost of any opinions of outside special
counsel that may be required for a Whole Loan Transfer or Pass-Through Transfer,
as the case may be, shall be the responsibility of the Purchaser.

SECTION 13. The Seller.

Additional Indemnification by the Seller.

In addition to the indemnification provided in Subsection 7.03, the Seller shall
indemnify the Purchaser and hold the Purchaser harmless against any and all
claims, losses, damages, penalties, fines, forfeitures, reasonable and necessary
legal fees and related costs, judgments, and any other costs, fees and expenses
that the Purchaser may sustain in any way related to the failure of the Seller
to perform its obligations under this Agreement including but not limited to its
obligation to service and administer the Mortgage Loans in strict compliance
with the terms of this Agreement or any Reconstitution Agreement entered into
pursuant to Section 12.

Merger or Consolidation of the Seller.

The Seller shall keep in full force and effect its existence, rights and
franchises as a corporation under the laws of the state of its incorporation
except as permitted herein, and shall obtain and preserve its qualification to
do business as a foreign corporation in each jurisdiction in which such
qualification is or shall be necessary to protect the validity and
enforceability of this Agreement or any of the Mortgage Loans, and to enable the
Seller to perform its duties under this Agreement.

Any Person into which the Seller may be merged or consolidated, or any
corporation resulting from any merger, conversion or consolidation to which the
Seller shall be a party, or any Person succeeding to the business of the Seller,
shall be the successor of the Seller hereunder, without the execution or filing
of any paper or any further act on the part of any of the parties hereto,
anything herein to the contrary notwithstanding.

Limitation on Liability of the Seller and Others.

Neither the Seller nor any of the officers, employees or agents of the Seller
shall be under any liability to the Purchaser for any action taken or for
refraining from the taking of any action in good faith in connection with the
servicing of the Mortgage Loans pursuant to this Agreement, or for errors in
judgment; provided, however, that this provision shall not protect the Seller
against any breach of warranties or representations made herein, or failure to
perform its obligations in strict compliance with any standard of care set forth
in this Agreement, or any liability which would otherwise be imposed by reason
of any breach of the terms and conditions of this Agreement. The Seller may rely
in good faith on any document of any kind prima facie properly executed and
submitted by any Person respecting any matters arising hereunder. The Seller
shall not be under any obligation to appear in, prosecute or defend any legal
action which is not incidental to its obligation to sell or duty to service the
Mortgage Loans in accordance with this Agreement and which in its opinion may
result in its incurring any expenses or liability; provided, however, that the
Seller may, with the consent of the Purchaser, undertake any such action which
it may deem necessary or desirable in respect to this Agreement and the rights
and duties of the parties hereto. In such event, the legal expenses and costs of
such action and any liability resulting therefrom shall be expenses, costs and
liabilities for which the Purchaser shall be liable, the Seller shall be
entitled to reimbursement therefor from the Purchaser upon written demand except
when such expenses, costs and liabilities are subject to the Seller's
indemnification under Subsections 7.03 or 13.01.

Seller Not to Resign.

The Seller shall not assign this Agreement or resign from the obligations and
duties hereby imposed on it except by mutual consent of the Seller and the
Purchaser or upon the determination that its servicing duties hereunder are no
longer permissible under applicable law and such incapacity cannot be cured by
the Seller in which event the Seller may resign as servicer. Any such
determination permitting the resignation of the Seller as servicer shall be
evidenced by an Opinion of Counsel to such effect delivered to the Purchaser
which Opinion of Counsel shall be in form and substance acceptable to the
Purchaser and shall be provided at the cost of the Seller. No such resignation
shall become effective until a successor shall have assumed the Seller's
responsibilities and obligations hereunder in the manner provided in Section 16.

No Transfer of Servicing.

With respect to the retention of the Seller to service the Mortgage Loans during
the Interim Servicing Period, the Seller acknowledges that the Purchaser has
acted in reliance upon the Seller's independent status, the adequacy of its
servicing facilities, plan, personnel, records and procedures, its integrity,
reputation and financial standing and the continuance thereof. Without in any
way limiting the generality of this Section, the Seller shall not either assign
this Agreement or the servicing hereunder or delegate its rights or duties
hereunder or any portion thereof, or sell or otherwise dispose of all or
substantially all of its property or assets, without the prior written approval
of the Purchaser, which consent will not be unreasonably withheld.

SECTION 14. DEFAULT.

Events of Default.

In case one or more of the following Events of Default by the Seller shall occur
and be continuing, that is to say:

any failure by the Seller to remit to the Purchaser any payment required to be
made under the terms of this Agreement which continues unremedied for a period
of one Business Day after the date upon which written notice of such failure,
requiring the same to be remedied, shall have been given to the Seller by the
Purchaser; or

failure on the part of the Seller duly to observe or perform in any material
respect any other of the covenants or agreements on the part of the Seller set
forth in this Agreement or in the Custodial Agreement which continues unremedied
for a period of thirty days (except that such number of days shall be fifteen in
the case of a failure to pay any premium for any insurance policy required to be
maintained under this Agreement) after the date on which written notice of such
failure, requiring the same to be remedied, shall have been given to the Seller
by the Purchaser or by the Custodian; or

a decree or order of a court or agency or supervisory authority having
jurisdiction for the appointment of a conservator or receiver or liquidator in
any insolvency, bankruptcy, readjustment of debt, marshalling of assets and
liabilities or similar proceedings, or for the winding-up or liquidation of its
affairs, shall have been entered against the Seller and such decree or order
shall have remained in force undischarged or unstayed for a period of sixty
days; or

the Seller shall consent to the appointment of a conservator or receiver or
liquidator in any insolvency, bankruptcy, readjustment of debt, marshalling of
assets and liabilities or similar proceedings of or relating to the Seller or of
or relating to all or substantially all of its property; or

the Seller shall admit in writing its inability to pay its debts generally as
they become due, file a petition to take advantage of any applicable insolvency
or reorganization statute, make an assignment for the benefit of its creditors,
or voluntarily suspend payment of its obligations; or

failure by the Seller to be in material compliance with the "doing business" or
licensing laws of any jurisdiction where a Mortgaged Property is located; or

the Seller ceases to meet the qualifications to be either a FNMA seller or FHLMC
seller/servicer; or

the Seller attempts to assign its right to servicing compensation hereunder or
the Seller attempts, without the consent of the Purchaser, to sell or otherwise
dispose of all or substantially all of its property or assets or to assign this
Agreement or the servicing responsibilities hereunder or to delegate its duties
hereunder or any portion thereof;

then, and in each and every such case, so long as an Event of Default shall not
have been remedied, the Purchaser, by notice in writing to the Seller may, in
addition to whatever rights the Purchaser may have at law or equity to damages,
including injunctive relief and specific performance, terminate all the rights
and obligations of the Seller as servicer under this Agreement. On or after the
receipt by the Seller of such written notice, all authority and power of the
Seller to service the Mortgage Loans under this Agreement shall on the date set
forth in such notice pass to and be vested in the successor appointed pursuant
to Section 16.

Waiver of Defaults.

The Purchaser may waive any default by the Seller in the performance of its
obligations hereunder and its consequences. Upon any such waiver of a past
default, such default shall cease to exist, and any Event of Default arising
therefrom shall be deemed to have been remedied for every purpose of this
Agreement. No such waiver shall extend to any subsequent or other default or
impair any right consequent thereon except to the extent expressly so waived.

SECTION 15.Termination. The respective obligations and responsibilities of the
Seller, as servicer, shall terminate at the expiration of the Interim Servicing
Period unless terminated on an earlier date at the option of the Purchaser or
pursuant to Section 14. Upon written request from the Purchaser in connection
with any such termination, the Seller shall prepare, execute and deliver, any
and all documents and other instruments, place in the Purchaser's possession all
Mortgage Files, and do or accomplish all other acts or things necessary or
appropriate to effect the purposes of such notice of termination, whether to
complete the transfer and endorsement or assignment of the Mortgage Loans and
related documents, or otherwise, at the Seller's sole expense. The Seller agrees
to cooperate with the Purchaser and such successor in effecting the termination
of the Seller's responsibilities and rights hereunder as servicer, including,
without limitation, the transfer to such successor for administration by it of
all cash amounts which shall at the time be credited by the Seller to the
Custodial Account, REO Account or Escrow Account or thereafter received with
respect to the Mortgage Loans.

SECTION 16. Successor to the Seller. Prior to termination of Seller's
responsibilities and duties under this Agreement pursuant to Section 12, 14 or
15, the Purchaser shall (i) succeed to and assume all of the Seller's
responsibilities, rights, duties and obligations under this Agreement, or (ii)
appoint a successor which shall succeed to all rights and assume all of the
responsibilities, duties and liabilities of the Seller as servicer under this
Agreement. In connection with such appointment and assumption, the Purchaser may
make such arrangements for the compensation of such successor out of payments on
Mortgage Loans as it and such successor shall agree. In the event that the
Seller's duties, responsibilities and liabilities as servicer under this
Agreement should be terminated pursuant to the aforementioned Sections, the
Seller shall discharge such duties and responsibilities during the period from
the date it acquires knowledge of such termination until the effective date
thereof with the same degree of diligence and prudence which it is obligated to
exercise under this Agreement, and shall take no action whatsoever that might
impair or prejudice the rights or financial condition of the Purchaser or such
successor. The termination of the Seller as interim servicer pursuant to the
aforementioned Sections shall not become effective until a successor shall be
appointed pursuant to this Section 16 and shall in no event relieve the Seller
of the representations and warranties made pursuant to Subsections 7.01 and 7.02
and the remedies available to the Purchaser under Subsection 7.03 or 7.04, it
being understood and agreed that the provisions of such Subsections 7.01, 7.02
and 7.03 and 7.04 shall be applicable to the Seller notwithstanding any such
resignation or termination of the Seller, or the termination of this Agreement.

Any successor appointed as provided herein shall execute, acknowledge and
deliver to the Seller and to the Purchaser an instrument accepting such
appointment, whereupon such successor shall become fully vested with all the
rights, powers, duties, responsibilities, obligations and liabilities of the
Seller, with like effect as if originally named as a party to this Agreement and
the Custodial Agreement provided, however, that such successor shall not assume,
and Seller shall indemnify such successor for, any and all liabilities arising
out of the Seller's acts as servicer. Any termination of the Seller as servicer
pursuant to Section 12, 14 or 15 shall not affect any claims that the Purchaser
may have against the Seller arising prior to any such termination or resignation
or remedies with respect to such claims.

The Seller shall timely deliver to the successor the funds in the Custodial
Account, REO Account and the Escrow Account and the Mortgage Files and related
documents and statements held by it hereunder and the Seller shall account for
all funds. The Seller shall execute and deliver such instruments and do such
other things all as may reasonably be required to more fully and definitely vest
and confirm in the successor all such rights, powers, duties, responsibilities,
obligations and liabilities of the Seller as servicer. The successor shall make
arrangements as it may deem appropriate to reimburse the Seller for amounts the
Seller actually expended as servicer pursuant to this Agreement which the
successor is entitled to retain hereunder and which would otherwise have been
recovered by the Seller pursuant to this Agreement but for the appointment of
the successor servicer.

SECTION 17. Financial Statements. The Seller understands that in connection with
the Purchaser's marketing of the Mortgage Loans, the Purchaser shall make
available to prospective purchasers the Seller's financial statements for the
most recently completed three fiscal years respecting which such statements are
available. The Seller also shall make available any comparable interim
statements to the extent any such statements have been prepared by the Seller
(and are available upon request to members or stockholders of the Seller or the
public at large). The Seller, if it has not already done so, agrees to furnish
promptly to the Purchaser copies of the statements specified above. The Seller
also shall make available information on its servicing performance with respect
to mortgage loans serviced for others, including delinquency ratios.

The Seller also agrees to allow reasonable access to knowledgeable financial,
accounting, origination and servicing officers of the Seller for the purpose of
answering questions asked by any prospective purchaser regarding recent
developments affecting the Seller, its loan origination or servicing practices
or the financial statements of the Seller.

SECTION 18. Mandatory Delivery. The sale and delivery of each Mortgage Loan on
or before the related Closing Date is mandatory from and after the date of the
execution of the related Confirmation, it being specifically understood and
agreed that each Mortgage Loan is unique and identifiable on the date hereof and
that an award of money damages would be insufficient to compensate the Purchaser
for the losses and damages incurred by the Purchaser (including damages to
prospective purchasers of the Mortgage Loans) in the event o f the Seller's
failure to deliver each of the related Mortgage Loans or one or more Mortgage
Loans otherwise acceptable to the Purchaser on or before the related Closing
Date. The Seller hereby grants to the Purchaser a lien on and a continuing
security interest in each Mortgage Loan and each document and instrument
evidencing each such Mortgage Loan to secure the performance by the Seller of
its obligation hereunder, and the Seller agrees that it holds such Mortgage
Loans in custody for the Purchaser subject to the Purchaser's (i) right to
reject any Mortgage Loan under the terms of this Agreement and the related
Confirmation, and (ii) obligation to pay the related Purchase Price for the
Mortgage Loans. All rights and remedies of the Purchaser under this Agreement
are distinct from, and cumulative with, any other rights or remedies under this
Agreement or afforded by law or equity and all such rights and remedies may be
exercised concurrently, independently or successively.

SECTION 19. Notices. All demands, notices and communications hereunder shall be
in writing and shall be deemed to have been duly given if mailed, by registered
or certified mail, return receipt requested, or, if by other means, when
received by the other party at the address as follows:

(i) if to the Purchaser:
Greenwich Capital Financial Products, Inc.
600 Steamboat Road
Greenwich, Connecticut 06830

Attn: Mortgage Finance

(ii) if to the Seller:

E-Loan, Inc.
5875 Arnold Road
Dublin, California 94568

Attn: Mr. Jeffrey Becker, Director of Capital Markets

E-Loan, Inc.
5875 Arnold Road
Dublin, California 94568

Attn: General Counsel

or such other address as may hereafter be furnished to the other party by like
notice. Any such demand, notice or communication hereunder shall be deemed to
have been received on the date delivered to or received at the premises of the
addressee (as evidenced, in the case of registered or certified mail, by the
date noted on the return receipt).

SECTION 20. Severability Clause. Any part, provision, representation or warranty
of this Agreement which is prohibited or which is held to be void or
unenforceable shall be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof. Any part,
provision, representation or warranty of this Agreement which is prohibited or
unenforceable or is held to be void or unenforceable in any jurisdiction shall
be ineffective, as to such jurisdiction, to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction as to any Mortgage Loan
shall not invalidate or render unenforceable such provision in any other
jurisdiction. To the extent permitted by applicable law, the parties hereto
waive any provision of law which prohibits or renders void or unenforceable any
provision hereof. If the invalidity of any part, provision, representation or
warranty of this Agreement shall deprive any party of the economic benefit
intended to be conferred by this Agreement, the parties shall negotiate, in
good-faith, to develop a structure the economic effect of which is nearly as
possible the same as the economic effect of this Agreement without regard to
such invalidity.

SECTION 21. Counterparts. This Agreement may be executed simultaneously in any
number of counterparts. Each counterpart shall be deemed to be an original, and
all such counterparts shall constitute one and the same instrument.

SECTION 22. Governing Law. The Agreement shall be construed in accordance with
the laws of the State of New York without regard to any conflicts of law
provisions and the obligations, rights and remedies of the parties hereunder
shall be determined in accordance with the laws of the State of New York, except
to the extent preempted by Federal law.

SECTION 23. Intention of the Parties. It is the intention of the parties that
the Purchaser is purchasing, and the Seller is selling, the Mortgage Loans and
not a debt instrument of the Seller or another security. Accordingly, the
parties hereto each intend to treat the transaction for Federal income tax
purposes as a sale by the Seller, and a purchase by the Purchaser, of the
Mortgage Loans. The Purchaser shall have the right to review the Mortgage Loans
and the related Mortgage Loan Files to determine the characteristics of the
Mortgage Loans which shall affect the Federal income tax consequences of owning
the Mortgage Loans and the Seller shall cooperate with all reasonable requests
made by the Purchaser in the course of such review.

SECTION 24. Successors and Assigns. This Agreement shall bind and inure to the
benefit of and be enforceable by the Seller and the Purchaser and the respective
successors and assigns of the Seller and the Purchaser. The Purchaser may assign
this Agreement to any Person to whom any Mortgage Loan is transferred whether
pursuant to a sale or financing and to any Person to whom the servicing or
master servicing of any Mortgage Loan is sold or transferred. Upon any such
assignment, the Person to whom such assignment is made shall succeed to all
rights and obligations of the Purchaser under this Agreement to the extent of
the related Mortgage Loan or Mortgage Loans and this Agreement, to the extent of
the related Mortgage Loan or Loans, shall be deemed to be a separate and
distinct Agreement between the Seller and such Purchaser, and a separate and
distinct Agreement between the Seller and each other Purchaser to the extent of
the other related Mortgage Loan or Loans. In the event that this Agreement is
assigned to any Person to whom the servicing or master servicing of any Mortgage
Loan is sold or transferred, the rights and benefits under this agreement which
inure to the Purchaser shall inure to the benefit of both the Person to whom
such Mortgage Loan is transferred and the Person to whom the servicing or master
servicing of the Mortgage Loan has been transferred; provided that, the right to
require a Mortgage Loan to be repurchased by the Seller pursuant to Subsection
7.03 or 7.04 shall be retained solely by the Purchaser. This Agreement shall not
be assigned, pledged or hypothecated by the Seller to a third party without the
consent of the Purchaser.

SECTION 25. Waivers. No term or provision of this Agreement may be waived or
modified unless such waiver or modification is in writing and signed by the
party against whom such waiver or modification is sought to be enforced.

SECTION 26. Exhibits. The exhibits to this Agreement are hereby incorporated and
made a part hereof and are an integral part of this Agreement.

SECTION 27. Nonsolicitation. The Seller covenants and agrees that it shall not
take any action to solicit the refinancing of any Mortgage Loan following the
date hereof or provide information to any other entity to solicit the
refinancing of any Mortgage Loan; provided that, the foregoing shall not
preclude the Seller from engaging in solicitations to the general public by
newspaper, radio, television or other media which are not directed toward the
Mortgagors or from refinancing the Mortgage Loan of any Mortgagor who, without
solicitation, contacts the Seller to request the refinancing of the related
Mortgage Loan.

SECTION 28. General Interpretive Principles. For purposes of this Agreement,
except as otherwise expressly provided or unless the context otherwise requires:

the terms defined in this Agreement have the meanings assigned to them in this
Agreement and include the plural as well as the singular, and the use of any
gender herein shall be deemed to include the other gender;

accounting terms not otherwise defined herein have the meanings assigned to them
in accordance with generally accepted accounting principles;

references herein to "Articles," "Sections," "Subsections," "Paragraphs," and
other Subdivisions without reference to a document are to designated Articles,
Sections, Subsections, Paragraphs and other subdivisions of this Agreement;

reference to a Subsection without further reference to a Section is a reference
to such Subsection as contained in the same Section in which the reference
appears, and this rule shall also apply to Paragraphs and other subdivisions;

the words "herein," "hereof," "hereunder" and other words of similar import
refer to this Agreement as a whole and not to any particular provision; and

the term "include" or "including" shall mean without limitation by reason of
enumeration.

SECTION 29. Reproduction of Documents. This Agreement and all documents relating
thereto, including, without limitation, (a) consents, waivers and modifications
which may hereafter be executed, (b) documents received by any party at the
closing, and (c) financial statements, certificates and other information
previously or hereafter furnished, may be reproduced by any photographic,
photostatic, microfilm, micro-card, miniature photographic or other similar
process. The parties agree that any such reproduction shall be admissible in
evidence as the original itself in any judicial or administrative proceeding,
whether or not the original is in existence and whether or not such reproduction
was made by a party in the regular course of business, and that any enlargement,
facsimile or further reproduction of such reproduction shall likewise be
admissible in evidence.

SECTION 30. Further Agreements. The Seller and the Purchaser each agree to
execute and deliver to the other such reasonable and appropriate additional
documents, instruments or agreements as may be necessary or appropriate to
effectuate the purposes of this Agreement.

SECTION 31. Entire Agreement. This Agreement constitutes the entire agreement
and understanding of the parties with respect to the matters and transactions
contemplated by this Agreement and, except to the extent otherwise set forth in
writing, supersedes any prior agreement and understandings with respect to those
matters and transactions.

IN WITNESS WHEREOF, the Seller and the Purchaser have caused their names to be
signed hereto by their respective officers thereunto duly authorized as of the
date first above written.



E-LOAN, INC.

 

(Seller)

 

By:

Name:

Title:

     

GREENWICH CAPITAL FINANCIAL PRODUCTS, INC.

(Purchaser)

 

By:

Name:

Title:

 





 

SECTION 1. Definitions *

SECTION 2. Agreement to Purchase *

SECTION 3. Mortgage Loan Schedules *

SECTION 4. Purchase Price *

SECTION 5. Examination of Mortgage Files *

SECTION 6. Conveyance from Seller to Purchaser. *

Subsection 6.01.

Conveyance of Mortgage Loans; Possession of Servicing Files. *

Subsection 6.02.

Books and Records. *



Subsection 6.03.

Delivery of Mortgage Loan Documents. *



SECTION 7. Representations, Warranties and Covenants of the Seller: Remedies for
Breach. *

Subsection 7.01.

Representations and Warranties Respecting the Seller. *



Subsection 7.02.

Representations and Warranties Regarding Individual Mortgage Loans. *



Subsection 7.03.

Remedies for Breach of Representations and Warranties. *



Subsection 7.04.

Repurchase of Certain Mortgage Loans. *



SECTION 8. Closing *

SECTION 9. Closing Documents. *

SECTION 10. Costs *

SECTION 11. Seller's Servicing Obligations *

SECTION 12. Removal of Mortgage Loans from Inclusion under This Agreement Upon a
Whole Loan Transfer or a Pass-Through Transfer on One or More Reconstitution
Dates. *

SECTION 13. The Seller. *

Subsection 13.01.

Additional Indemnification by the Seller. *



Subsection 13.02.

Merger or Consolidation of the Seller. *



Subsection 13.03.

Limitation on Liability of the Seller and Others. *



Subsection 13.04.

Seller Not to Resign. *



Subsection 13.05.

No Transfer of Servicing. *



SECTION 14. DEFAULT. *

Subsection 14.01.

Events of Default. *



Subsection 14.02.

Waiver of Defaults. *



SECTION 15. Termination *

SECTION 16. Successor to the Seller *

SECTION 17. Financial Statements *

SECTION 18. Mandatory Delivery: Grant of Security Interest *

SECTION 19. Notices *

SECTION 20. Severability Clause *

SECTION 21. Counterparts *

SECTION 22. Governing Law *

SECTION 23. Intention of the Parties *

SECTION 24. Successors and Assigns *

SECTION 25. Waivers *

SECTION 26. Exhibits *

SECTION 27. Nonsolicitation *

SECTION 28. General Interpretive Principles *

SECTION 29. Reproduction of Documents *

SECTION 30. Further Agreements *

SECTION 31. Entire Agreement *

 



EXHIBITS*

EXHIBIT 1 SELLER'S OFFICER'S CERTIFICATE

EXHIBIT 2 FORM OF OPINION OF COUNSEL TO THE SELLER

EXHIBIT 3 SECURITY RELEASE CERTIFICATION

EXHIBIT 4 ASSIGNMENT AND CONVEYANCE

EXHIBIT 5 CONTENTS OF EACH MORTGAGE FILE

EXHIBIT 6 FORM OF CUSTODIAL AGREEMENT

EXHIBIT 7 FORM OF CUSTODIAL ACCOUNT LETTER AGREEMENT

EXHIBIT 8 FORM OF ESCROW ACCOUNT LETTER AGREEMENT

EXHIBIT 9 SERVICING ADDENDUM

EXHIBIT 10 FORM OF CONFIRMATION

SCHEDULE MORTGAGE LOAN SCHEDULE

 

 

 

 

 

 

 

 

* Exhibits and schedules have been omitted in accordance with Item 601 of
Regulation S-K, and will be provided upon request.




--------------------------------------------------------------------------------


